Title: From Alexander Hamilton to John F. Mercer, December 1792
From: Hamilton, Alexander
To: Mercer, John F.



Philadelphia December1792
Sir

I called upon you this morning, at your lodgings, to resume and finish the subject of our late conversation; but not having seen you, I have concluded to put what I had to say upon paper.
Since our last interview I have perused the papers to which you referred me. They exhibit the affair in a form essentially different from that under which it had come to me; yet they do not entirely free what passed between us from all ambiguity; and consequently do not supersede the necessity of some further explanation. Conscious as you must be, from all the circumstances, which attended the transaction, that what I said to you could bear no other construction than that of a mere pleasantry, I presume you will not hesitate to remove every shadow of doubt which may remain upon it.
The circumstances alluded to, as they rest in my recollection, are as follow—
You met me at the door of my office, in the public street, going from it to dinner, at about three oClock—where there happened to be standing four or five Gentlemen conversing together. You immediately began by telling me that you had a claim upon the public, for some horses killed under you, or lost by you in service, during the late war, which you had not originally thought it worth while to bring forward, but you had concluded to avail yourself of the act lately passed, removing the bar to claims founded on personal service in the army and navy, to obtain an indemnification, and had presented your Account to the Auditor or Comptroller, I forget which, for settlement, which had been refused—adding that you were sure, if it had been the case in any other person, the justice of the claim was so evident, no difficulty would have been made.
I well remember, that I felt a momentary embarrassment from this address, which appeared to me to impeach the partiality of the officers of the Treasury, on the ground of some personal opposition to you—which considering the events of the session, I could not well avoid referring to my self. A question at the instant arose in my mind whether to treat it gravely or with pleasantry. I resolved upon the latter, as well from a disposition to avoid any disagreeable altercation, as from a belief that what you had said was the sudden and inconsiderate effect of disappointment in a matter, which you had persuaded yourself was clearly in your favour.
I assumed therefore an unequivocal tone of pleasantry—and observed to you that the precedent you were endeavouring to establish would suit me very well, for I, also, had lost three or four horses during the war, some of them in consequence of having been wounded under me; but that it appeared to me you would find some difficulty, notwithstanding all your ingenuity, in making it out a claim for personal service, unless you could establish that yourself and your horse were one person.
You answered with some observations aiming at proving to me, that the case might be fairly considered as within the relief intended by the Act—of which not feeling the force, and being disposed to put an end to the discussion at such a time and place—I replied in the same spirit, and with the same air and manner, with which I had begun—that we would take some other opportunity of finishing the argument—but added I—There is one expedient which will shorten the discussion very much—If you will vote for the assumption tomorrow, or if you will change the vote you gave upon the assumption to day,
   
   one or the other was the case

 we’ll make the thing very easy, we’ll contrive to get your account settled.
I remember that upon this a laugh went round the persons present, that you joined in it and that we parted in perfect good humour.
I will not assert, that every circumstance here stated is precisely accurate, but I am more than usually misled by my memory, if the narrative is not in every material particular a correct representation of what took place.
I must now ask you to state to me how far it agrees with or differs from your recollection of facts, and particularly whether the circumstances were not such as clearly to forbid what I said being understood in an improper sense. You will readily conceive that I must be solicitous to leave no uncertainty upon my Meaning.
I will barely add that I at the time understood the sum in question to be about three hundred Dollars. The reflections, which arise from the consideration of so trifling a sum, are obvious.
I am Sir   Your obedient Servant

Alex Hamilton
The HonorableMr Mercer &c

